UPCHURCH, Chief Judge.
Edward Hars appeals a sentence imposed after he pled guilty to burglary of a structure and grand theft. Hars contends that the trial court erred in using a scoresheet containing amendments never approved by the legislature and by imposing costs upon an indigent defendant.
The first issue has no merit because the trial court entered an amended judgment and sentence on March 7, 1986, which utilized the proper scoresheet. However, the second point requires remand for the trial court to supplement the record with proof Hars is not indigent or to correct the sentence. See Yost v. State, 489 So.2d 131 (Fla. 5th DCA 1986); Noland v. State, 489 So.2d 873 (Fla. 1st DCA 1986); Haynes v. State, 486 So.2d 77 (Fla. 2d DCA 1986).
REMANDED for further proceedings in accordance with this opinion.
ORFINGER and COBB, JJ., concur.